t c memo united_states tax_court michael cabirac petitioner v commissioner of internal revenue respondent docket no filed date michael cabirac pro_se james h harris jr for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioner is liable for income_tax deficiencies attributable to unreported income for sec_6651 and and a unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure additions to tax for a sec_6662 penalty and for a sec_72 additional tax findings_of_fact beginning in petitioner worked for united_states liability insurance co uslic as an insurance underwriter in and uslic paid petitioner dollar_figure and dollar_figure respectively and issued forms w-2 wage and tax statement reflecting those amounts in petitioner also received from national financial services l l c retirement distributions totaling dollar_figure petitioner did not file an income_tax return relating to in respondent prepared a substitute for return sfr relating to petitioner’ sec_2001 taxable_year on date petitioner submitted form sec_1040 u s individual_income_tax_return relating to and on the form_1040 petitioner reported zero income and zero tax_liability and requested an dollar_figure refund respondent did not accept the form_1040 as a valid_return and prepared an sfr which set forth a tax_liability of dollar_figure on the form_1040 petitioner reported zero income and zero tax_liability and requested a refund of dollar_figure respondent processed the form_1040 on date respondent issued petitioner notices of deficiency relating to and determining income_tax deficiencies of dollar_figure and dollar_figure respectively respondent also determined that petitioner was liable for a sec_6651 addition_to_tax for failure to timely file tax returns relating to and a sec_6651 addition_to_tax for failure to pay relating to and a sec_6654 addition_to_tax for failure to pay estimated_tax relating to a sec_6662 accuracy-related_penalty for underpayment_of_tax relating to and a sec_72 additional tax for retirement_plan distributions relating to on date petitioner while residing in pennsylvania filed his petition opinion petitioner concedes that in and respectively he received dollar_figure and dollar_figure from uslic and in received distributions totaling dollar_figure from national financial services l l c petitioner raised numerous meritless contentions and failed to present any credible_evidence accordingly petitioner is liable for the deficiencies a taxpayer shall be liable for additions to tax for failure to timely file a return unless such failure was due to reasonable_cause and not willful neglect sec_6651 petitioner submitted both hi sec_2002 and form sec_1040 on date pursuant to sec_7491 respondent bears and has met sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 his burden of production relating to sec_6651 and petitioner’s failure to timely file returns was a result of willful neglect and not reasonable_cause accordingly petitioner is liable for the sec_6651 additions to tax the sec_6651 addition_to_tax for failure to pay is applicable only when an amount of tax is shown on a return 120_tc_163 on the sfr which was prepared in conformity with the requirements of sec_6020 respondent calculated and reported a tax_liability of dollar_figure on his form_1040 petitioner reported a zero tax_liability pursuant to sec_7491 respondent bears and has met the burden of production relating to sec_6651 relating to with respect to petitioner is liable for the sec_6651 addition_to_tax based on the amount of tax shown on the sfr with respect to however we reject respondent’s determination because there is no tax_liability reported on petitioner’s form_1040 which respondent accepted as a valid_return unless one of the sec_6654 exceptions applies a sec_6654 addition_to_tax is imposed when estimated_tax payments do not equal the percentage of total liability required to be paid 99_tc_202 in order to satisfy his burden of production respondent at a minimum must establish that petitioner was required to make an annual payment sec_7491 sec_6654 127_tc_200 affd 521_f3d_1289 10th cir the required_annual_payment is generally equal to the lesser_of percent of the tax shown for the subject taxable_year or if no return is filed percent of the tax for such year or percent of the tax shown on the taxpayer’s return for the preceding year sec_6654 and ii pursuant to the sfrs prepared by respondent petitioner was required to make an annual payment relating to petitioner does not meet the requirements of any exceptions to sec_6654 see sec_6654 accordingly we sustain the addition_to_tax relating to pursuant to sec_6654 petitioner is however entitled to a credit for the federal_income_tax withheld from his wages see 102_tc_596 respondent determined that petitioner is liable for a sec_6662 accuracy-related_penalty for the underpayment_of_tax relating to petitioner earned dollar_figure in yet reported zero income and zero tax_liability in short he made no attempt to comply with the internal_revenue_code accordingly petitioner is liable for the sec_6662 penalty in petitioner received distributions from a retirement_plan pursuant to sec_72 a 10-percent additional tax is imposed upon such distributions unless the distributions meet the requirements of one of the exceptions enumerated in sec_72 sec_72 and see also 106_tc_337 the distributions do not meet any of those exceptions accordingly petitioner is liable for the additional tax contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
